 

IN THE UNITED STATES DISTRICT COURT

FOR THE MIDDLE DISTRICT OF PENHSYLVANIA

NICKIE R. LOGAN, CIVIL ACTIOH

Plaintiff. z #l:lB-CV-ZOO&
V. : JUDGE: JONES
JOHN E. WETZEL, SECRETAR¥ : /*
F|LED
1920 TECHHOLOGY PARKWAY :
’ ncr 24 2018

MECHARICSBURG, PA. 17050., __ A

PER § \%
Dafendant. : n m£RK

HOTIOH FOR PRELIHINARY INJUNCTION
AND/OR TEHPORARY RESTRAINIHG ORDER

Plaiutiff, Nickia R. Logau, submits this Hotiou for Pr¢liminary
Injunotiou Aod/Or Tamporary Raotrainiug Order to Stop the
Implamantation of Dafandant Watzal’s Haw "ORDER/?GLICY" issued
to subordinate Bmployaa'a of SCI¢Huutingdon Sacurity
Taama/Corceotiona Offioars allowing tham to Violata int
Amendmant Privil¢gad Cortaspondanoa Right by Kaaping Original
Lagal Documaots and Envalopaa and Photo Copying/Scanuing into
the Parmaoant Hanory Hard Driva of Sacu:ity Copiar/Scannar

Pcivilaga Logal Hail and leaving open for anyone to Roproduca

 

and read all Privilagad Corraapondanca batvaan Plaintiff and
his Attornay'a and the Court'a and statas:

1. Dafandant Watzal has no factual proof that Plaintiff'a
Attornay‘s have sent him some Dtugs or Illagal Subatances or
Barcotics not that Plaintiff has been involved in any Drug,
Alcohol or Narcotio Grimas, and;

 

2. Defandant Wetzel has no Proof thnt the Clarks of any Court

or the Judges of any Court has sent Plaintiff Drugs, Narootica,
or Illegal Substances listed in the Drug and Cosnetic Act or
have been involved in some Criminal Act that would require the
lmplamentation of a Hew "QRDER/POLICY" that nacranta blatant
Violation of P:ivileged Correspondence Right, and

3. Pleintiff asks that this Court Order a Hearing and Ordar
that nefendent Watzal bring proof that a ¥aderal Judge, a Clark
of the Federal Cnnrt, a Federal Attorney, a Stata Court Clerk,
a Stata Court Judga, a State Court dttorney has sent Druga
and/or Harcotics as described in the Drug and Coametic Act into
a State Corcectional Facility and was arrested Charged and

Ptoaacuted, and

4. Plaintiff, asks that this Court Grant this Motion for
Preliminary Injunction and/or Temporary Restraining Ordor
against Defendant Wetzal with instruction to Resdind and/or
Stop the NEW ”ORDER/POLICY" allowing for the Violation of
Plaintiff’a Privileged Correspondance Right to be immediately
of no effect or Force and for all Subordinate Employee's to
stop the Implamantation of said NEW "ORDER/POLICY", and for
reason more concisely axplained in the accompanying Mamorandum

Grant this Hotion with favot.

RESPECTFULLY SUBHITTED,

munoz )O l].j`_]<.e ma ?§. §-CBQ»_

 

(2)

